Given, J.
The appellant, Bently Worth, sets up as his defense the decrees as originally entered in the three cases of Bently Worth v. Ira P. Wetmore et al. The record shows that subsequently these decrees were amended by the district court by providing that they should not prejudice the rights of this plaintiff under her prior mortgage. The action of the district court was affirmed on the appeal of said cases to this court. See 87 Iowa 62. As thus amended and affirmed, the appellant’s defense must fail, and the decree of the district court is, therefore, affirmed.